EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been amended as follows: 

In the abstract:
Line 1:  delete “disclosed are a” and substitute --A--.

In the drawings:
The following change to the drawings has been approved by the examiner:
In Figure 3, it appears “S3” should be “S3/S4” since there is currently no reference character “S4” in the drawings and the box marked “S3” in Figure 3 defines both steps S3 and S4 (see page 11, lines 4-8).
 In order to avoid abandonment of the application, applicant must make this above drawing change.

Claims 1, 2, 4-8, 15 and 21-32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches the Applicant’s invention of a control method for a portable read-write pen having a touch-read mode and a write-record mode wherein the pen switches modes based on a pressure state of a pen point wherein the pen point may be received in or protrude from a pen head comprising the claimed steps S1, S2, S12 and S22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Fergusson et al., McKinley et al. and Lapstun et al.  references are cited as being directed to the state of the art as teachings of other electronic pens which are responsive to pressure on the writing tip.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
9/7/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754